Title: From Thomas Jefferson to Bernard Peyton, 28 December 1823
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monto
Dec. 28. 23.
I have been long silent because ashamed to write. my whole crop of flour has been lying in the mill ever since harvest for want of transportn. there has been but 3. tides in our river since harvest. Jefferson agreed with a mr Lane to attend with 3. boats at the first tide. but happening to be in Bedford at the 1st & 2d Lane  disapp. in both. and he failed again at the 3d so that we lost the 1st trip of that. Jefferson was able  on the return of the boats to get off 100. barrels of the crop with 50. barrels mill rent. we have still 250. to go & ready. and hope the river will now keep up altho I know that what is gone is by no means sfft to pay  up the balance against me, yet I had here some claims so pressing that I was obliged to draw on you yesterday in favr of Raphael for 200. D & Jas Leitch for 64.50 I have other very pressing calls, but will endeavor to hold back as long as I can, and  try in the mean time to get down more of my flour. my chance however is the  as Jefferson is now absent in Bedford, and I can do little myselfHaving been a month too late in my last blanks for discount, I now send new ones in sufficient advance of the period at which they will be wanting. affectionately yoursTh:J.